Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 1 of 33 PageID# 3592




                            EXHIBIT C
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 2 of 33 PageID# 3593




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


   CENTER FOR WORKPLACE COMPLIANCE
   (f/k/a EQUAL EMPLOYMENT ADVISORY
   COUNCIL),

   Plaintiff and Counterclaim Defendant,

   v.                                                            Case No. 1:20-cv-01387-AJT-JFA

   LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
   THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
   DOE DEFENDANTS 1-10, INCLUSIVE,

   Defendants and Counterclaimants.


  CENTER FOR WORKPLACE COMPLIANCE’S OBJECTIONS AND RESPONSES TO
       LITTLER MENDELSON, P.C.’S FIRST SET OF INTERROGATORIES

         Pursuant to Fed. R. Civ. P. 33 and Local Civil Rule 26, Defendant Center for Workplace

  Compliance (“CWC,” “Association,” or “Plaintiff”) hereby submits its objections and responses

  to the First Set of Interrogatories (the “Interrogatories”) served on it by Defendant Littler

  Mendelson, P.C. (“Littler” or “Defendant”) as follows:

                                  PRELIMINARY STATEMENT

         1.      Plaintiff’s objections are made pursuant to Local Rule 26(C), and Plaintiff shall

  serve its responses within 30 days of service or a date otherwise agreed to by the Parties.

         2.      No incidental or implied admissions are intended by the responses herein. The

  fact that Plaintiff has answered or objected to any Interrogatory should not be taken as an

  admission that Plaintiff accepts or admits the existence of any “fact” set forth or assumed by

  such Interrogatories.




                                                    1
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 3 of 33 PageID# 3594




         3.       In preparing these responses, Plaintiff has reviewed the documents and

  information reasonably available to it at this time. Discovery in this action is continuing and

  Plaintiff may learn of additional facts pertaining to the Interrogatories. Therefore, Plaintiff

  reserves the right to change, amend, or supplement its objections and responses at a later date.

         4.       Plaintiff’s responses are made solely for purposes of this action, and not for

  purposes of any other action. These responses are subject to all objections as to competence,

  relevance, materiality, propriety, admissibility, and any and all other objections or grounds that

  would require the exclusion of evidence disclosed herein if the evidence were produced and

  sought to be introduced into evidence in Court; all of which objections and grounds are

  specifically reserved and may be interposed at the time of trial or other attempt to use one or

  more of these responses.

         5.       Plaintiff’s responses are made without in any way waiving or intending to waive,

  but on the contrary, preserving and intending to preserve, the following:

              a. All questions of authenticity, relevance, materiality, privilege, and admissibility as

                 evidence for any purpose of the information provided, which may arise in any

                 subsequent proceeding in, or the trial of, this or any other action;

              b. The right to object to the use of said information at any subsequent proceeding in,

                 or the trial of, this or any other action, or any other grounds;

              c. The right to object on any ground at any time to other interrogatories or other

                 disclosure involving said information or subject matter thereof; and

              d. The right to make additions and/or amendments to these responses if further

                 disclosure or investigation yields information called for in disclosure.




                                                     2
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 4 of 33 PageID# 3595




          6.      Any information or documentation produced by Plaintiff will be disclosed subject

  to the terms of a protective order entered by the Court (“Protective Order”) and any protocol

  governing the production of electronically stored information (“ESI”) entered by the Court (“ESI

  Protocol”).

          7.      Any response by Plaintiff shall not be construed as providing a legal conclusion

  regarding the meaning or application of any terms or phrases used in Plaintiff’s Interrogatories,

  definitions, or instructions.

          8.      Where Plaintiff responds that it will produce documents, Plaintiff will make

  reasonable efforts to gather information within its possession, custody, or control responsive to

  the Interrogatory as it understands and interprets each Interrogatory, subject to and limited by the

  objections it may have as to each Interrogatory, including those objections contained in these

  general objections and all other objections made herein, as well as any limitations agreed to by

  the parties. If Plaintiff asserts an interpretation of any aspect of the Interrogatory different from

  that made by Plaintiff, Plaintiff reserves the right to supplement its objections and/or responses,

  if such interpretation made by Plaintiff is held to be the applicable interpretation.

          9.      No express, incidental, or implied admissions are intended by Plaintiff’s

  responses and objections. The fact that Plaintiff agrees to provide information or documentation

  in response to a particular Interrogatory is not intended and shall not be construed as an

  admission that any such information or documentation either exists or constitutes admissible

  evidence. The fact that Plaintiff agrees to provide information and documentation in response to

  a particular Interrogatory is not intended and shall not be construed as a waiver by Plaintiff of

  any part of any objection to such Interrogatory or any part of any objection made herein.




                                                    3
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 5 of 33 PageID# 3596




                          SPECIFIC OBJECTIONS TO DEFINITIONS

         The following objections apply to each and every separately-numbered Interrogatory and

  are incorporated by reference into each and every specific response as if set forth in full in each

  separately-numbered response. Plaintiff’s responses, regardless of whether they include a

  specific objection, do not constitute an adoption or acceptance of the definitions and instructions

  that Plaintiff seeks to impose.

         1.      Plaintiff objects to Littler’s definitions of “You” and “CWC” as overbroad and

  unduly burdensome. Plaintiff will interpret “You” and “CWC” to mean Center for Workplace

  Compliance and its predecessors, including, without limitation, Equal Employment Advisory

  Council.

         2.      Plaintiff objects to Littler’s definition of “Conference Materials” on the basis that

  “other substantive material presented” is vague and ambiguous. Plaintiff further objects to this

  definition to the extent it purports to apply to internal training programs presented to CWC staff,

  and is therefore not proportional to the needs of the case considering the negligible importance of

  such documents for all time to the claims and defenses in this litigation and the costs to identify

  responsive information balanced against the amount in controversy in this matter. Plaintiff will

  interpret “Conference Materials” to mean “any document, presentation, slide deck or

  memorandum presented, distributed, or made available to others at a conference, symposium, or

  training program made to third parties.”

         3.      Plaintiff objects to Littler’s definition of “Document(s)” on the basis that the

  terms “copies of all preliminary and final draft copies of documents, whether complete or not, by

  whatever means made,” and the defined term “ESI” are vague and ambiguous. Plaintiffs will

  interpret “Document” to mean has the same meaning as used in Rule 34(a)(1) of the Federal



                                                   4
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 6 of 33 PageID# 3597




  Rules of Civil Procedure, and as used here includes within its scope (a) any “thing” or “things,”

  which also have the same meaning as used in Rule 34(a)(1) of the Federal Rules of Civil

  Procedure, and (b) any “writing” as defined in Federal Rule of Evidence 1001(a).

  “Document(s)” also means originals and copies of all of the above upon which notations in

  writing, print or otherwise have been made which do not appear on the originals, including ESI

  (e.g., e-mail, voicemail, instant messages, mobile phone text messages). Every non-identical

  copy of a “document” should be considered a separate ‘document.’”

         4.      Plaintiff objects to Littler’s definition of “Employment Status” to the extent it

  purports to call for a legal conclusion.

         5.      Plaintiff objects to Littler’s definition of “Identify” to the extent it seeks

  information outside the possession, custody, or control of Plaintiff or purports to call for a legal

  conclusion. Plaintiff further objects to this definition because it is vague and ambiguous as to the

  time period for which it seeks disclosure of the defined information.

                           SPECIFIC OBJECTIONS AND RESPONSES

  INTERROGATORY NO. 1:

  For each Work, identify each individual who contributed to the authorship of the Work.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 1:

  Plaintiff objects to this Interrogatory to the extent that it calls for a legal conclusion. Plaintiff

  objects to the term “contributed” as vague and ambiguous.

         Subject to and without waiving its objections, based on Plaintiff’s present knowledge, for

  the Works listed in rows 1–66, 68, 70, 72-90, 92-245 of Exhibit B to the Second Amended

  Complaint (ECF No. 39-2), the lead drafter(s) of each Work are identified in the contact

  information for each Work (though additional persons who did not draft the Work may also be


                                                    5
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 7 of 33 PageID# 3598




  named). John Tysse was also involved in drafting the Works identified in rows 1-66, 68, 70, 72-

  90, 92-245, 251-252. For Works in rows 67, 69, 71, 91, 246 – 253, the lead drafter(s) are identified

  in the chart below:

                        Work                                             Lead Drafters

   Work 67: CWC Reference - VETS- 4212                  Matt Nusbaum
   Annual Report from Federal Contractors

   Work 69: CWC Reference - 503/4212                    Matt Nusbaum
   Affirmative Action Program Requirements
   for Individuals with Disabilities and Disabled
   Veterans

   Work 71: CWC Reference - EO 11246                    Matt Nusbaum
   Supply and Service (Non- Construction) AAP
   Requirements for Women and Minorities

   Work 91: BIG DATA ANALYTICS AND                      Danny Petrella
   ARTIFICIAL INTELLIGENCE: THE
   COMPLIANCE AND DIVERSITY
   IMPLICATIONS OF AUTOMATING
   EARLY STAGE RECRUITMENT.

   Work 246: EEAC Sample Executive Order                Matt Nusbaum
   11246 AAP Narrative for Women &
   Minorities

   Work 247: OFCCP Desk Audit Submission                Danny Petrella
   Checklist

   Work 248: Model Audit and Reporting                  Matt Nusbaum
   System, Prepared in Accordance with 41
   C.F.R. 60-2.17(d)

   Work 249: Model Audit and Reporting                  Matt Nusbaum
   System, Prepared in Accordance with 41
   C.F.R. 60-300.44(h), 60-741.44(h)




                                                    6
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 8 of 33 PageID# 3599




                        Work                                            Lead Drafters

   Work 250: EEAC’S UPDATED OFCCP                       Plaintiff’s early investigation indicates that
   COMPLIANCE EVALUATION
   CHECKLIST                                            Matt Nusbaum was involved in the preparation

                                                        of this work.

   Work 251: EEAC's Guide to Responding to              Plaintiff’s early investigation indicates that
   OFCCP Requests for Information
                                                        Danny Petrella was involved in the preparation

                                                        of this work.

   Work 252: Practicing Affirmative Action              Plaintiff’s early investigation indicates that
   Within the Law
                                                        Jeff Norris, Danny Petrella, and Joe Lakis were

                                                        involved in the preparation of this work.

   Work 253: EEO/AA Compliance in Executive Joe Lakis and Danny Petrella
   Searches


  All of the Center for Workplace Compliance and NT Lakis staff identified above may be contacted

  only through the undersigned counsel at Morgan, Lewis & Bockius LLP. Pursuant to Fed. R. Civ.

  P. 33(d), Plaintiff will produce documents from which a further answer to this Interrogatory may

  be determined. Plaintiff will supplement its response with appropriate Bates numbers to the

  referenced materials after the relevant documents are produced.

  INTERROGATORY NO. 2:

  For each Work, describe in detail the contribution made by each individual who contributed to the

  authorship of the Work.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 2:

  Plaintiff objects to the terms “describe in detail the contribution made” and “contributed” as

  vague and ambiguous. Plaintiff objects to this Interrogatory to the extent that it attempts to elicit


                                                    7
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 9 of 33 PageID# 3600




  information that contains confidential or highly confidential information of Plaintiff, the

  disclosure of which would be unduly prejudicial. Any information disclosed by Plaintiff will be

  disclosed subject to the terms of an appropriate Protective Order.

          Subject to and without waiving its objections, Plaintiff understands that, with respect to

  drafting the Works, the lead drafters typically conducted legal research and analysis, which the

  lead drafters then summarized based on their expertise in order to draft the Works. Lead drafters

  would also typically control the overall focus, scope, and style of the Work and would supervise,

  edit, and ultimately control whether additional contributions from associates, counsel, or non-

  lawyer staff of NT Lakis may be included in the Work. John Tysse typically provided editing to

  refine the analysis in the Works, including those identified at rows numbered 1–66, 68, 70, 72-

  90, 92-245, 251-252 of Exhibit B. Pursuant to Fed. R. Civ. P. 33(d), Plaintiff will produce

  documents from which a further answer to this Interrogatory may be determined. Plaintiff will

  supplement its response with appropriate Bates numbers to the referenced materials after the

  relevant documents are produced.

  INTERROGATORY NO. 3:

  For each individual who contributed to the authorship of any Work, describe in detail his or her

  Employment Status at the time of his or her contribution.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 3:

  Plaintiff objects to this Interrogatory to the extent that it calls for a legal conclusion. Plaintiff

  objects to the terms “contributed,” “contribution,” and “describe in detail his or her Employment

  Status” as vague and ambiguous.

          Subject to and without waiving its objections, based on Plaintiff’s present knowledge, all

  individuals who contributed to the authorship of the Works were either partners, counsel,



                                                      8
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 10 of 33 PageID# 3601




  associates, or non-lawyer staff of NT Lakis, LLP (or its applicable predecessor entity) at the time

  of their contribution to each of the Works listed in rows 1-253 of Exhibit B. Based on Plaintiff’s

  present knowledge, at all times relevant to the authorship of the Works, all contributors to the

  Works were employees of NT Lakis, LLP (or its applicable predecessor), for purposes of

  copyright law. Pursuant to Fed. R. Civ. P. 33(d), Plaintiff will produce documents from which a

  further answer to this Interrogatory may be determined. Plaintiff will supplement its response

  with appropriate Bates numbers to the referenced materials after the relevant documents are

  produced.

  INTERROGATORY NO. 4:

  For each person who contributed to the authorship of any Work, identify each document

  transferring that person’s copyright interest in such Work to another person or otherwise

  agreeing that the Work is a “work made for hire” under 17 U.S.C. §101.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 4:

  Plaintiff objects to this Interrogatory to the extent that it calls for a legal conclusion. Plaintiff

  objects to the term “contributed” as vague and ambiguous. Plaintiff objects to the term

  “transferring” as vague and ambiguous and to the extent it presumes that any “transfer” of a

  copyright interest was necessary. Plaintiff objects to this Interrogatory to the extent that it

  attempts to elicit information that contains confidential or highly confidential information of

  Plaintiff, the disclosure of which would be unduly prejudicial. Any information disclosed by

  Plaintiff will be disclosed subject to the terms of an appropriate Protective Order.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.




                                                      9
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 11 of 33 PageID# 3602




  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 5:

  For each Work, identify each document conveying any rights in such Work to another person

  including, but not limited to, CWC.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 5:

  Plaintiff objects to this Interrogatory to the extent that it calls for a legal conclusion. Plaintiff

  objects to the term “conveying” as vague and ambiguous and to the extent is presumes that any

  “conveyance” of a rights was necessary. Plaintiff objects to this Interrogatory to the extent that it

  attempts to elicit information that contains confidential or highly confidential information of

  Plaintiff, the disclosure of which would be unduly prejudicial. Any information disclosed by

  Plaintiff will be disclosed subject to the terms of an appropriate Protective Order.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 6:

  For each Work, state the amount of time each individual who contributed to the authorship of the

  Work spent on his or her contribution.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 6:

  Plaintiff objects to this Interrogatory to the extent that it calls for a legal conclusion. Plaintiff

  objects to the terms “contributed” and “contribution” as vague and ambiguous. Plaintiff objects

  to this Interrogatory to the extent that it attempts to elicit information that contains confidential



                                                     10
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 12 of 33 PageID# 3603




  or highly confidential information of Plaintiff, the disclosure of which would be unduly

  prejudicial. Any information disclosed by Plaintiff will be disclosed subject to the terms of an

  appropriate Protective Order. Plaintiff objects to this Interrogatory as overly broad, unduly

  burdensome, and not proportional to the needs of the case to the extent that it relates to services

  beyond the creation of the Works at issue in this litigation.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 7:

  State the amount of money that you paid to NT Lakis for each Work or the amount of money you

  paid for services in relation to the creation of the Work.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 7:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory to the extent

  that it calls for a legal conclusion. Plaintiff objects to the phrase “the amount of money you paid

  for services in relation to the creation of the Work” as vague and ambiguous. Plaintiff objects to

  this Interrogatory as overly broad, unduly burdensome, and not proportional to the needs of the

  case to the extent that it relates to services beyond the creation of the Works at issue in this

  litigation.




                                                     11
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 13 of 33 PageID# 3604




          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 8:

  State the total amount of money that you paid to NT Lakis each calendar year from 2015 through

  2020.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 8:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory as overly

  broad, unduly burdensome, and not proportional to the needs of the case to the extent that it

  relates to services beyond the creation of the Works at issue in this litigation. Plaintiff objects to

  this Interrogatory to the extent it is not relevant to the parties’ claims and defenses.

          Pursuant to your letter dated February 8, 2021, CWC understands that this Interrogatory

  has been withdrawn and accordingly will not respond.

  INTERROGATORY NO. 9:

  Identify each Affiliated Organization alleged in paragraphs 14, 15 and 44 of your Amended

  Complaint.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 9:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which



                                                     12
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 14 of 33 PageID# 3605




  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to the term Identify to the extent

  that it calls for a legal conclusion, including to the extent that it purports to require Plaintiff to

  identify each Affiliated Organization by name and describe CWC’s organizational and

  operational relationship with such entity/entities, to the extent they exist.

          Subject to and without waiving its objections, Plaintiff states that the term “affiliated

  organizations” as used in the Second Amended Complaint refers to the entities NT Lakis, LLP, a

  Washington DC limited liability partnership engaged in the practice of law, and Employment

  Advisory Services, Inc., a Virginia subchapter S corporation engaged in the business of

  providing human resources compliance consulting services.

  INTERROGATORY NO. 10:

  For each Work, separately state for each month since its creation the number of times the Work

  was accessed by any person who was not a member of CWC’s staff.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 10:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory as overly

  broad, unduly burdensome, and not proportional to the needs of the case to the extent it is

  unlimited time and seeks access data from both entities and individuals that are entirely unrelated

  to the claims and defenses in this litigation. Plaintiff objects to this Interrogatory to the extent it

  is not relevant to the parties’ claims and defenses. Accordingly, Plaintiff will not produce




                                                     13
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 15 of 33 PageID# 3606




  information in response to this Interrogatory, except to the extent it relates to Defendants’ use,

  access or copying of the Work after January 1, 2018.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff incorporates the information described in Exhibits A, B, and N to the Second Amended

  Complaint and will produce documents from which a further answer to this Interrogatory may be

  determined. Plaintiff will supplement its response with appropriate Bates numbers to the

  referenced materials after the relevant documents are produced.

  INTERROGATORY NO. 11:

  For each Work, separately state for each month since its creation the identity of each person who

  accessed the work who was not a member of CWC’s staff.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 11:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory as overly

  broad, unduly burdensome, and not proportional to the needs of the case to the extent it is

  unlimited time and seeks access data from both entities and individuals that are entirely unrelated

  to the claims and defenses in this litigation. Plaintiff objects to this Interrogatory to the extent

  that it attempts to elicit information or documentation not within the possession, custody, or

  control of Plaintiff. Plaintiff objects to this Interrogatory to the extent it is not relevant to the

  parties’ claims and defenses.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff incorporates the information described in Exhibits A and N to the Second Amended



                                                     14
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 16 of 33 PageID# 3607




  Complaint and will produce documents from which a further answer to this Interrogatory may be

  determined. Plaintiff will supplement its response with appropriate Bates numbers to the

  referenced materials after the relevant documents are produced.

  INTERROGATORY NO. 12:

  State the date you discovered each incident of allegedly infringing conduct alleged in your

  Amended Complaint.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 12:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to the phrase “incident of

  allegedly infringing conduct” as vague and ambiguous. Plaintiff object to this Interrogatory as

  premature to the extent that discovery is in its early stages and additional infringing conduct is

  potentially ongoing.

          Subject to and without waiving its objections, Plaintiff initially discovered that the Littler

  IP Address was being used to access the members-only and password-restricted portion of the

  CWC website on or about January 31, 2020.

  INTERROGATORY NO. 13:

  Describe in detail the circumstances that led you to discover the allegedly infringing conduct

  described in your Amended Complaint.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 13:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information or

  documentation that is privileged; that was prepared in anticipation of litigation or for trial; that



                                                     15
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 17 of 33 PageID# 3608




  otherwise constitutes attorney work product, privileged attorney-client communications, or

  communications protected by the common interest or joint prosecution privilege; or that is

  otherwise privileged or immune from discovery. Inadvertent disclosure of any such information

  or documentation is not intended to and shall not constitute waiver of any privilege or any other

  ground for objecting to discovery with respect to such information or with respect to the subject

  matter thereof. Nor shall such inadvertent production or disclosure waive the right of Plaintiff to

  object to the use of any such information during this litigation or in any other subsequent

  proceeding. Plaintiff objects to this Interrogatory to the extent that it attempts to elicit

  information that contains confidential or highly confidential information of Plaintiff, the

  disclosure of which would be unduly prejudicial. Any information disclosed by Plaintiff will be

  disclosed subject to the terms of an appropriate Protective Order. Plaintiff objects to the phrase

  “allegedly infringing conduct” as vague and ambiguous. Plaintiff objects to this Interrogatory to

  the extent it is not relevant to the parties’ claims and defenses.

          Subject to and without waiving its objections, around the end of January 2020, CWC’s

  President Joe Lakis recalls having read one or possibly more trade journal articles regarding

  individuals who reportedly had obtained and exploited unauthorized access to online systems

  containing confidential, proprietary, and/or competitive information. Prompted by what he had

  read, on the morning of January 31, 2020, Mr. Lakis asked CWC’s Director of Information

  Technology, Nick Kuriger, to perform a scan of the IP addresses that were being used to access

  CWC’s website, and to flag any IP addresses that appeared to be suspicious because of who they

  belonged to and what they were accessing. Mr. Kuriger’s initial scan on January 31, 2020

  revealed that an IP address belonging to Littler Mendelson, P.C. (199.108.124.252) had been

  used to access member-restricted content on the CWC Members-Only Site on approximately ten



                                                    16
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 18 of 33 PageID# 3609




  (10) occasions during the month of January 2020. Mr. Kuriger further learned that whoever was

  using the Littler IP address to access CWC’s member-restricted content was using the access

  credentials of an employee of one of CWC’s member organizations. Mr. Kuriger then informed

  Mr. Lakis of what he had discovered.

  INTERROGATORY NO. 14:

  Identify the annual amount of compensation that you paid directly to Gibbons, if any, from

  January 1, 2015 through July 2018.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 14:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order.

          Subject to and without waiving its objections, at all times relevant to this matter CWC did

  not pay Gibbons.

  INTERROGATORY NO. 15:

  Identify the annual amount of compensation that you paid directly to Gokturk, if any, from

  January 1, 2000 through April 2019.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 15:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order.




                                                     17
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 19 of 33 PageID# 3610




          Subject to and without waiving its objections, at all times relevant to this matter, CWC

  did not pay Gokturk.

  INTERROGATORY NO. 16:

  For each year from 2015 through 2020, identify each individual granted access the CWC

  Members-Only Site.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 16:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this request as overly broad,

  unduly burdensome, and not proportional to the needs of the case to the extent it is unlimited

  time and seeks access data from both entities and individuals that are entirely unrelated to the

  claims and defenses in this litigation. Plaintiff objects to this Interrogatory to the extent it is not

  relevant to the parties’ claims and defenses. Accordingly, Plaintiff will not produce information

  in response to this Interrogatory, except for access made by Defendants after January 1, 2018.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 17:

  Identify each CWC member on an annual basis from 2012 through 2020.




                                                     18
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 20 of 33 PageID# 3611




  OBJECTION AND RESPONSE TO INTERROGATORY NO. 17:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory to the extent

  that it calls for a legal conclusion. Plaintiff objects to this Interrogatory as overly broad, unduly

  burdensome, and not proportional to the needs of the case considering (1) the negligible

  importance of the information sought to the claims and defenses in this litigation and (2) the cost

  to identify responsive information balanced against the amount in controversy in this matter.

  Plaintiff objects to this Request to the extent it is not relevant to the parties’ claims or defenses.

  Accordingly, we will not produce information in response to this Interrogatory.

  INTERROGATORY NO. 18:

  For each CWC member identified in response to Interrogatory No. 17, state the amount of CWC

  membership fees that the member has paid you for each calendar year from 2012 through 2020.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 18:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory as overly

  broad, unduly burdensome, and not proportional to the needs of the case considering (1) the

  negligible importance of the information sought to the claims and defenses in this litigation and

  (2) the cost to identify responsive information balanced against the amount in controversy in this




                                                     19
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 21 of 33 PageID# 3612




  matter. Plaintiff objects to this Request to the extent it is not relevant to the parties’ claims or

  defenses. Accordingly, we will not produce information in response to this Interrogatory.

  INTERROGATORY NO. 19:

  Identify each document published on the CWC Members-Only Site that Gibbons drafted,

  authored or co-authored.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 19:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory to the extent

  that it calls for a legal conclusion. Plaintiff objects to this Interrogatory as overly broad, unduly

  burdensome, and not proportional to the needs of this case to the extent it seeks documents

  information beyond the claims and defenses at issue in this litigation.

          Subject to and without waiving its objections, based on Plaintiff’s present knowledge,

  Gibbons may have contributed to the drafting of the following Works as part of his job duties at

  NT Lakis, LLP, which are identified by their memo number:

         15-148.pdf

         15-153.pdf

         15-164.pdf

         15-166.pdf

         15-177.pdf

         15-183.pdf

         15-190.pdf


                                                     20
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 22 of 33 PageID# 3613




         15-249.pdf

         16-006.pdf

         16-034.pdf

         16-060.pdf

         16-073.pdf

         16-083.pdf

         16-243.pdf

         16-249.pdf

         17-004.pdf

         17-264.pdf

         18-075.pdf

  Pursuant to Fed. R. Civ. P. 33(d), Plaintiff will produce documents from which a further answer

  to this Interrogatory with respect to the Works may be determined. Plaintiff will supplement its

  response with appropriate Bates numbers to the referenced materials after the relevant documents

  are produced.

  INTERROGATORY NO. 20:

  Identify each document published on the CWC Members-Only Site that Gokturk drafted,

  authored or co-authored.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 20:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory to the extent


                                                     21
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 23 of 33 PageID# 3614




  that it calls for a legal conclusion. Plaintiff objects to this Interrogatory as overly broad, unduly

  burdensome, and not proportional to the needs of this case to the extent it seeks documents

  information beyond the claims and defenses at issue in this litigation.

          Subject to and without waiving its objections, based on Plaintiff’s present knowledge,

  Gokturk did not contribute to the drafting of the Works.

  INTERROGATORY NO. 21:

  If you contend that the value of any Work has decreased as a result of infringement alleged in

  your Amended Complaint, describe in detail your bases for so contending as to each such Work.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 21:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory to the extent

  that it calls for a legal conclusion. Plaintiff objects to this Interrogatory as premature to the

  extent that it calls for the disclosure of expert testimony. Plaintiff objects to the extent this

  Interrogatory calls for expert testimony or exhibits and is therefore premature at this early stage

  of the litigation, and is therefore, inconsistent with the Local and Federal Rules.

  INTERROGATORY NO. 22:

  Describe in detail all “restricted, confidential and private information from the CWC Members-

  Only Confidential Connect Platform” that Littler and Gibbons “obtained,” as you allege in

  paragraph 147 of your Amended Complaint.




                                                     22
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 24 of 33 PageID# 3615




  OBJECTION AND RESPONSE TO INTERROGATORY NO. 22:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this Interrogatory to the extent

  that it attempts to elicit information or documentation not within the possession, custody, or

  control of Plaintiff. Plaintiff objects to the extent this Interrogatory calls for expert testimony or

  exhibits and is therefore premature at this early stage of the litigation, and is therefore,

  inconsistent with the Local and Federal Rules. Plaintiff objects to this Interrogatory to the extent

  that it attempts or purports to call for the production of any information or documentation

  already in the possession of or available to Defendant through other sources, which are more

  convenient, less burdensome, and less expensive, including, without limitation, or to the extent it

  calls for production of information or documentation that is publicly available or is already in

  Defendant’s possession, custody, or control.

          Subject to and without waiving its objections, based on Plaintiff’s present knowledge, by

  accessing the CWC Members-Only Confidential Connect Platform, Gibbons, while working for

  Littler, would have been able to view, monitor, and observe confidential communications of

  CWC members and access the full directory of all CWC member individuals who had accounts

  on the platform, including their names, companies, and contact information. Plaintiff also

  incorporates the information described in Exhibit A to the Second Amended Complaint.

  Pursuant to Fed. R. Civ. P. 33(d), Plaintiff will produce documents from which a further answer

  to this Interrogatory may be determined. Plaintiff will supplement its response with appropriate

  Bates numbers to the referenced materials after the relevant documents are produced.



                                                     23
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 25 of 33 PageID# 3616




  INTERROGATORY NO. 23:

  Describe in detail the “loss” you allege to have suffered in paragraph 217 of your Amended

  Complaint, including but not limited to identifying all personnel or resources involved, the time

  each person spent, the results of any investigation, and any remedial action allegedly taken by

  CWC.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 23:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information or

  documentation that is privileged; that was prepared in anticipation of litigation or for trial; that

  otherwise constitutes attorney work product, privileged attorney-client communications, or

  communications protected by the common interest or joint prosecution privilege; or that is

  otherwise privileged or immune from discovery. Inadvertent disclosure of any such information

  or documentation is not intended to and shall not constitute waiver of any privilege or any other

  ground for objecting to discovery with respect to such information or with respect to the subject

  matter thereof. Nor shall such inadvertent production or disclosure waive the right of Plaintiff to

  object to the use of any such information during this litigation or in any other subsequent

  proceeding. Plaintiff objects to this Interrogatory to the extent that it attempts to elicit

  information that contains confidential or highly confidential information of Plaintiff, the

  disclosure of which would be unduly prejudicial. Any information disclosed by Plaintiff will be

  disclosed subject to the terms of an appropriate Protective Order. Plaintiff objects to this

  Interrogatory to the extent that it attempts to elicit information or documentation not within the

  possession, custody, or control of Plaintiff. Plaintiff objects to the extent this Interrogatory calls

  for expert testimony or exhibits and is therefore premature at this early stage of the litigation, and




                                                     24
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 26 of 33 PageID# 3617




  is therefore, inconsistent with the Local and Federal Rules. Plaintiff objects to the term

  “resources” as vague and ambiguous.

          Subject to and without waiving its objections, Plaintiff incorporates the information

  described the Second Amended Complaint, including that Plaintiff suffered a “loss”, under 18

  U.S.C. § 1030(e)(11), which exceeds $5,000 based on reasonable costs including the cost of an

  internal investigation and engagement of outside resources to determine who was responsible for

  the unauthorized access to information and materials on the CWC Members-Only Site,

  responding to the Defendants’ unauthorized access to information and materials on the CWC

  Members-Only Site, investigating the incident, conducting a damage assessment, and restoring

  the data, program, system, or information to its condition prior to Defendants’ offense. Pursuant

  to Fed. R. Civ. P. 33(d), Plaintiff will produce documents from which a further answer to this

  Interrogatory may be determined. Plaintiff will supplement its response with appropriate Bates

  numbers to the referenced materials after the relevant documents are produced. Plaintiff will

  supplement its response with expert testimony in accordance with the Local and Federal Rules as

  well as the Scheduling Order.

  INTERROGATORY NO. 24:

  Describe in detail the “loss” you allege to have suffered in paragraph 231 of your Amended

  Complaint, including but not limited to identifying all personnel or resources involved, the

  time each person spent, the results of any investigation, and any remedial action allegedly

  taken by CWC.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 24:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information or

  documentation that is privileged; that was prepared in anticipation of litigation or for trial; that


                                                     25
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 27 of 33 PageID# 3618




  otherwise constitutes attorney work product, privileged attorney-client communications, or

  communications protected by the common interest or joint prosecution privilege; or that is

  otherwise privileged or immune from discovery. Inadvertent disclosure of any such information

  or documentation is not intended to and shall not constitute waiver of any privilege or any other

  ground for objecting to discovery with respect to such information or with respect to the subject

  matter thereof. Nor shall such inadvertent production or disclosure waive the right of Plaintiff to

  object to the use of any such information during this litigation or in any other subsequent

  proceeding. Plaintiff objects to this Interrogatory to the extent that it attempts to elicit

  information that contains confidential or highly confidential information of Plaintiff, the

  disclosure of which would be unduly prejudicial. Any information disclosed by Plaintiff will be

  disclosed subject to the terms of an appropriate Protective Order. Plaintiff objects to this

  Interrogatory to the extent that it attempts to elicit information or documentation not within the

  possession, custody, or control of Plaintiff. Plaintiff objects to the extent this Interrogatory calls

  for expert testimony or exhibits and is therefore premature at this early stage of the litigation, and

  is therefore, inconsistent with the Local and Federal Rules. Plaintiff objects to the term

  “resources” as vague and ambiguous.

          Subject to and without waiving its objections, Plaintiff incorporates the information

  described the Second Amended Complaint, including that Plaintiff suffered a “loss”, under 18

  U.S.C. § 1030(e)(11), which exceeds $5,000 based on reasonable costs including the cost of an

  internal investigation and engagement of outside resources to determine who was responsible for

  the unauthorized access to information and materials on the CWC Members-Only Site,

  responding to the Defendants’ unauthorized access to information and materials on the CWC

  Members-Only Site, investigating the incident, conducting a damage assessment, and restoring



                                                    26
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 28 of 33 PageID# 3619




  the data, program, system, or information to its condition prior to Defendants’ offense, including

  by requiring password changes for CWC members to prohibit further unauthorized access by

  Defendants to the CWC Members-Only Site and reminding CWC members that their login

  credentials for the CWC Members-Only Site are intended for their use only. Pursuant to Fed. R.

  Civ. P. 33(d), Plaintiff will produce documents from which a further answer to this Interrogatory

  may be determined. Plaintiff will supplement its response with appropriate Bates numbers to the

  referenced materials after the relevant documents are produced. Plaintiff will supplement its

  response with expert testimony in accordance with the Local and Federal Rules as well as the

  Scheduling Order.

  INTERROGATORY NO. 25:

  Identify each member of your Board of Directors from January 1, 2015 through the present.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 25:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this request as overly broad,

  unduly burdensome, and not proportional to the needs of the case to the extent it seeks

  information related to both entities and individuals that are entirely unrelated to the claims and

  defenses in this litigation. Plaintiff objects to this Interrogatory to the extent that it attempts to

  elicit information or documentation not within the possession, custody, or control of Plaintiff,

  including the individual’s current employer and title and/or the employer and title during the

  individual’s term on the Board of Directors.




                                                     27
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 29 of 33 PageID# 3620




          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 26:

  Identify each member of CWC’s staff from January 1, 2015 through March 2020.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 26:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which

  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this interrogatory to the extent

  that it calls for a legal conclusion. Plaintiff objects to the term “CWC staff” as vague and

  ambiguous.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 27:

  Identify each member of the staff of your Affiliated Organizations from January 1, 2015 through

  March 2020.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 27:

  Plaintiff objects to this Interrogatory to the extent that it attempts to elicit information that

  contains confidential or highly confidential information of Plaintiff, the disclosure of which



                                                     28
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 30 of 33 PageID# 3621




  would be unduly prejudicial. Any information disclosed by Plaintiff will be disclosed subject to

  the terms of an appropriate Protective Order. Plaintiff objects to this interrogatory to the extent

  that it calls for a legal conclusion.

          Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

  INTERROGATORY NO. 28:

  For each CWC Conference from 2015 through 2020, identify all Conference Materials that you

  made available to attendees.

  OBJECTION AND RESPONSE TO INTERROGATORY NO. 28:

  Plaintiff objects to this Interrogatory as overly broad, unduly burdensome, and not proportional

  to the needs of the case to the extent it seeks information or documents unrelated to the claims

  and defenses at issue in this Litigation. Accordingly, Plaintiff will not produce information in

  response to this Interrogatory, except for the CWC Conferences alleged in the Second Amended

  Complaint.




                                                   29
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 31 of 33 PageID# 3622




         Subject to and without waiving its objections, and pursuant to Fed. R. Civ. P. 33(d),

  Plaintiff will produce documents from which an answer to this Interrogatory may be determined.

  Plaintiff will supplement its response with appropriate Bates numbers to the referenced materials

  after the relevant documents are produced.

   Dated: February 22, 2021                        As to the objections,

                                                   MORGAN LEWIS & BOCKIUS LLP

                                                   By:        /s/ Mark L. Krotoski
                                                              /s/ J. Kevin Fee
                                                         Mark L. Krotoski (pro hac vice)
                                                         J. Kevin Fee (Virginia Bar. No. 88376)
                                                         Jane W. Wise (pro hac vice)
                                                         Rachel E. Fertig (pro hac vice)
                                                         1111 Pennsylvania Ave. NW
                                                         Washington, DC 20004-2541
                                                         Telephone: +1.202.739.3000
                                                         Facsimile: +1.202.739.3001
                                                         mark.krotoski@morganlewis.com
                                                         kevin.fee@morganlewis.com
                                                         jane.wise@morganlewis.com
                                                         rachel.fertig@morganlewis.com


                                                         Thomas Y. Nolan (pro hac vice)
                                                         1400 Page Mill Road
                                                         Palo Alto, CA 94304
                                                         Telephone: +1.650.843.4000
                                                         Facsimile: +1.650.843.4001
                                                         thomas.nolan@morganlewis.com

                                                         Attorneys for Center for Workplace
                                                         Compliance




                                                 30
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 32 of 33 PageID# 3623
Case 1:20-cv-01387-AJT-JFA Document 99-3 Filed 03/19/21 Page 33 of 33 PageID# 3624




                                 CERTIFICATE OF SERVICE


         I hereby certify that on February 22, 2021, the foregoing Center for Workplace

  Compliance’s Objections and Responses to Littler Mendelson, P.C.’s First Set of Interrogatories

  was served via email with consent upon the following:

   Attorneys for Defendants Littler Mendelson,     Attorneys for Defendant Lance E. Gibbons
   P.C., and Theresa Gokturk

   John A. Burlingame                              Robert C. Gill, II
   (Virginia Bar No. 32694)                        (Virginia Bar No. 26266)
   2550 M Street, NW                               Ian A. McLin (Virginia Bar No. 92403)
   Washington, DC 20037                            Saul Ewing Arnstein & Lehr LLP
   Telephone: +1.202.626.6871                      1919 Pennsylvania Ave. NW, Suite 550
   john.burlingame@squirepb.com                    Washington, DC 20006
                                                   Telephone: +1.202.295.6605
   David S. Elkins (pro hac vice)                  robert.gill@saul.com
   Joseph Patrick Grasser (pro hac vice)           ian.mclin@saul.com
   1801 Page Mill Road, No. 110
   Palo Alto, CA 94304
   Telephone: +1.650.843.3378
   david.elkins@squirepb.com
   joseph.grasser@squirepb.com

   Joseph A. Meckes (pro hac vice)
   275 Battery Street, 26th Floor
   San Francisco, CA 94111
   Telephone: +1.925.595.8225
   joseph.meckes@squirepb.com

   Eleanor Marie Carney Hagan
   (pro hac vice)
   Key Tower, 127 Public Square #4900
   Cleveland, OH 44144
   Telephone: +1.216.479.8072
   eleanor.hagan@squirepb.com



                                                  /s/ Mark L. Krotoski
                                                  Mark L. Krotoski
